Arnold, J.,
delivered the opinion of the court.
The theory propounded by the judgment creditor in controverting the answer of the garnishee was that the garnishee had money in his hands, placed there by and belonging to the judgment debtor, for which he had caused a note to be made to his wife with intent to defraud his creditors. If this theory had been estab*496lished, judgment should have been rendered against the garnishee. Drake an Attachments, §§ 598-601. But the garnishee answered fully that he owed nothing to the judgment debtor. His answer must be taken as true and conclusive unless disproved, and the burden of proof was upon the judgment creditor to show that it was not true. Williams v. Jones, 42 Miss. 27C; Swisher v. Fitch et al., 1 S. & M. 541; Thomas v. Sturges, 32 Miss. 261.
It is not controverted by the facts of record that the appellant, Mrs. Gordinj procured the life-insurance policy and paid with her means the premiums on the life-insurance policy from which the money was derived which had been loaned to the garnishee, and for which he had made his note payable to her, nor is it disputed that her husband was made beneficiary in the policy by mistake. There was no law which prohibited her from doing what she did in the premises. The debt which the garnishee owed her could not be subjected by garnishment or otherwise to the payment of her husband's debts.

Reversed.